Citation Nr: 0522672	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability, 
claimed as Hepatitis C, to include as secondary to service-
connected duodenal ulcers.

2.  Entitlement to service connection for anemia, to include 
as secondary to service-connected duodenal ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon




INTRODUCTION

The veteran served on active duty from October 1975 to August 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas, that denied the above claims.  


FINDINGS OF FACT

1.  The veteran's current liver disability, diagnosed as 
Hepatitis C, did not have its onset during active service, 
did not result from disease or injury in service, and did not 
result from service-connected duodenal ulcers.

2.  There is no competent evidence the veteran currently 
suffers from a chronic anemia disability.


CONCLUSIONS OF LAW

1.  A liver disability, to include Hepatitis C, was not 
incurred in or aggravated by service and was not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).

2.  A chronic anemia disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disease or injury.           38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in September 2003 and January 2004.  
He was told of what was required to substantiate his service 
connection claims and of his and VA's respective duties, and 
was asked to submit evidence and/or information to the RO. 

The requisite notice letters were provided to the veteran 
after the initial adjudication of the claims.  Any defect, 
however, with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, and all evidence received after 
issuance of the notice letters was afforded proper subsequent 
VA process, considered by the RO in a January 2005 
supplemental statement of the case.  Furthermore, the veteran 
was provided a meaningful opportunity to participate 
effectively in the processing of his claims.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).
The claims file contains all available, identified records 
pertinent to the claims, including the veteran's service 
medical records, VA medical records, and a December 2002 VA 
examination report with an August 2003 addendum.  

The Board need not obtain any additional medical opinions in 
this case.  An opinion addressing whether the veteran's 
Hepatitis C is related to service is unnecessary because 
there is no evidence the veteran suffered an event, injury, 
or disease in service associated with a liver disability.  
Obtaining a VA opinion to address the relationship between 
anemia and service is also unnecessary because there is no 
competent evidence of a current and chronic anemia 
disability.  See 38 C.F.R. § 3.159(c); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 
370 (2002).

II.  Liver disability (Hepatitis C)

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303(a), 3.304.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Additionally, except as provided in 38 C.F.R. § 3.300(c), a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a 
disability, the Board must assess the credibility and weight 
of all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).

The medical evidence demonstrates the veteran currently 
suffers from Hepatitis C, for which he is followed by the VA 
North Texas Health Care System.  The evidentiary record, 
however, does not show that his Hepatitis C is related to 
service or to a service-connected disability.

The veteran contends that he acquired Hepatitis C as a result 
of his service-connected duodenal ulcers.  He specifically 
argues that VA medical treatment for his service-connected 
ulcers required a blood transfusion in November 1995 and that 
he acquired Hepatitis C at that time.
  
The veteran's opinion regarding the etiology of his Hepatitis 
C has no probative value.  Neither the Board nor the veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this case, the claims file includes a medical opinion 
supporting the veteran's contention of secondary service 
connection.  A December 2002 VA examiner opined in his August 
2003 addendum that the veteran's Hepatitis C was as likely as 
not due to the 1995 blood transfusion for duodenal ulcer 
treatment.  The Board, however, lends little probative value 
to this opinion because the medical evidence flatly 
contradicts the VA examiner's opinion by demonstrating 
Hepatitis C existed prior to the November 1995 blood 
transfusion.  For instance, the November 1995 discharge 
summary itself indicates a past medical history of Hepatitis 
C, and VA treatment records refer to chronic Hepatitis C 
having been first noted in 1992.    

The veteran does not contend his Hepatitis C is directly 
related to service, but the claim has been adjudicated to 
include the issue of direct service connection, and the Board 
has considered the claim in this regard as well.  

The service medical records are negative for any complaints, 
findings, or diagnoses associated with hepatic disability.  
The veteran indicated in an October 1983 health questionnaire 
that he did not have hepatitis.  At his July 1984 separation 
examination, all systems were normal on clinical evaluation, 
with the exception of right arm scarring and marks on the 
right knee.  The veteran completed a report of medical 
history at the time of his separation examination in which he 
indicated that he did not have liver trouble or hepatitis, 
currently or by history.

Likewise, the post-service evidence, which consists of 
extensive VA treatment records, does not tend to show the 
veteran's Hepatitis C is related to service, instead 
suggesting it began years after service.  As noted earlier, 
the VA treatment records mention the presence of Hepatitis C 
since 1992.  There is no competent evidence establishing the 
onset of any liver disability, to include Hepatitis C, prior 
to 1992.  A June 1990 final summary report for an inpatient 
admission that began in December 1989 does not include a 
diagnosed liver disability.  At most, there was an elevated 
liver chemical test, and the treating physician noted it was 
possibly secondary to Antabuse.

In essence, there is a conflict in the record.  One examiner 
has attributed the Hepatitis C to treatment (transfusion) for 
a service-connected disease.  This evidence is competent.  
However, there is also negative evidence.  Documentation 
contemporaneous with the 1995 treatment already established 
that the veteran had had Hepatitis C since the early 1990s.  
The Board again notes that the November 1995 hospital record 
established that the veteran had a past history of Hepatitis 
C- positive virus.  This fact was further confirmed on 
November 29, 1995 wherein it was established that Hepatitis C 
had first been noted in 1992.  These two separate references 
to a past history and first noted in 1992 are very probative 
as to the actual onset of the disease process.  The Board 
concludes that the contemporaneous records establishing an 
earlier onset are more probative than an opinion that fails 
to accurately report the existing record.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.

III.  Anemia

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board again emphasizes that neither the Board nor 
laypersons can render opinions requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Health 
professionals, on the other hand, are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The December 2002 VA examiner noted the presence of anemia at 
the time of the previously discussed November 1995 blood 
transfusion.  The VA examiner then stated that the anemia had 
resolved, citing objective findings from a VA laboratory 
report to substantiate his conclusion.  Although the Board 
gives no probative weight to the December 2002 VA examiner's 
opinion about the onset and etiology of Hepatitis C, the 
Board accords significant probative value to the December 
2002's opinion as it pertains to the lack of a current anemia 
disability because that part of the VA examiner's opinion is 
consistent with the medical evidence.

The November 1995 discharge summary includes the diagnosis of 
normocytic/normochromic anemia.  The anemia was attributed to 
gastrointestinal blood loss.  Blood transfusion at that time 
was performed to treat this condition, and according to the 
hospital course report, the veteran's anemia was indeed 
stabilized.  Review of the medical evidence dated after 
November 1995 reveals no further diagnosis of or treatment 
for anemia; the only mention of anemia was in November 1995.          

In short, the medical evidence demonstrates the veteran's 
service-connected ulcers caused significant gastrointestinal 
bleeding that resulted in acute anemia, which resolved with 
treatment within days of its diagnosis, and there is no 
competent evidence of any current and chronic anemia 
disability.  Consequently, the Board must conclude the 
veteran does not currently suffer from such a disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a liver disability, claimed as 
Hepatitis C, to include as secondary to service-connected 
duodenal ulcers, is denied.

Service connection for anemia, to include as secondary to 
service-connected duodenal ulcers, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


